




Exhibit 10.2



--------------------------------------------------------------------------------



TRANSITIONAL SERVICES AGREEMENT

between

NATIONAL AUSTRALIA BANK LIMITED

and

GREAT WESTERN BANCORP, INC.


_____________________

Dated as of October 20, 2014

--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS
PAGE
Article I
DEFINITIONS
Section 1.1    Definitions    1
Section 1.2    Interpretation    6


Article II
SERVICES AND PROCEDURES
Section 2.1    Provision of Services    7
Section 2.2    Replacement Services    7
Section 2.3    Standard of Performance; Scope of Service    7
Section 2.4    Service Coordinator    7
Section 2.5    Third-Party Providers    8
Section 2.6    Service Provider’s Employees    9
Section 2.7    Availability of Information and Records; Audit    9
Section 2.8    Limited Warranty    10
Section 2.9    Transition Support    10
Section 2.10    Exclusivity    11


Article III
FEES AND PAYMENTS
Section 3.1    Fees for Services    11
Section 3.2    Capital Expenditures    12
Section 3.3    No Set-Off; Netting    12
Section 3.4    Taxes    12


Article IV
TERM AND TERMINATION
Section 4.1    Term    13
Section 4.2    Termination    13
Section 4.3    Extension of Service Term    14
Section 4.4    Effect of Termination    14


Article V
INDEMNIFICATION
Section 5.1    Indemnification by NAB    15
Section 5.2    Indemnification by GWB    15
Section 5.3    Claims for Indemnification    15
Section 5.4    Indemnification Limitations    17
Section 5.5    Payments    18









--------------------------------------------------------------------------------








Article VI
INTELLECTUAL PROPERTY
Section 6.1    Ownership of Intellectual Property    18
Section 6.2    Licensing of Intellectual Property    18
Section 6.3    Ownership of Data    19


Article VII
CONFIDENTIALITY; SYSTEMS SECURITY
Section 7.1    Confidentiality    19
Section 7.2    Systems Security    19


Article VIII
SETTLEMENT; DISPUTE RESOLUTION
Section 8.1    Resolution Procedure    20
Section 8.2    Exchange Of Written Statements    21
Section 8.3    Good-Faith Negotiations    21
Section 8.4    Injunctive Relief    21
Section 8.5    Limitations on Damages    21


Article IX
MISCELLANEOUS
Section 9.1    Notices    22
Section 9.2    Binding Effect; Assignment; No Third-Party Beneficiaries    22
Section 9.3    Severability    22
Section 9.4    Entire Agreement; Amendment    23
Section 9.5    Waiver    23
Section 9.6    Governing Law; Consent to Jurisdiction    23
Section 9.7    Waiver of Jury Trial    23
Section 9.8    Counterparts    24
Section 9.9    Relationship of the Parties    24
Section 9.10    Force Majeure    24
Section 9.11    Further Assurances    24
Section 9.12    Conditions Precedent    25




EXHIBITS


Exhibit A    Services



--------------------------------------------------------------------------------






TRANSITIONAL SERVICES AGREEMENT
Transitional Services Agreement, dated October 20, 2014 (this “Agreement”),
between National Australia Bank Limited, a company incorporated under the laws
of the Commonwealth of Australia (“NAB”), and Great Western Bancorp, Inc., a
Delaware corporation (“GWB”).
RECITALS
A.GWB is an indirect, wholly owned subsidiary of NAB, and GWB and its
Subsidiaries rely on NAB and its Subsidiaries for the provision of certain
services.
B.    NAB intends to divest itself of its ownership interest in GWB and, in
connection therewith, a subsidiary of NAB intends to sell shares of common
stock, par value $0.01 per share, of GWB representing approximately 31.8% of the
outstanding common stock of GWB as of the date hereof in GWB’s initial public
offering registered with the U.S. Securities and Exchange Commission on Form S-1
(the “IPO”).
C.    In connection with such divestiture, GWB requires certain services, as
specified and on the terms contained in this Agreement, to be provided to it and
its Subsidiaries on a transitional basis on and following the effective date of
this Agreement. NAB has agreed to provide or procure the provision of these
Services on the terms of this Agreement.
D.    In addition, GWB requires assistance from NAB in transitioning its
business off the Services during the term of this Agreement. NAB has agreed to
provide or procure the provision such assistance as more fully described in this
Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valid consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:
Article I
DEFINITIONS
Section 1.1    Definitions. Capitalized terms used in this Agreement shall have
the meanings assigned below:
“Accessing Party” has the meaning set forth in Section 7.2(a).
“Agreement” has the meaning set forth in the Preamble.
“Applicable Law” means any law (including common law), statute, regulation,
rule, executive order, ordinance, judgment, ruling, published regulatory policy
or guideline, injunction, consent, order, exemption, license, approval or permit
enacted, issued, promulgated, adjudged, entered or enforced by a Governmental
Authority.



--------------------------------------------------------------------------------






“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York, New York, Sioux Falls, South Dakota or Melbourne, Australia are
authorized or required by Applicable Law to close.
“Claim Notice” has the meaning set forth in Section 5.3(a).
“Contracting Party” has the meaning set forth in Section 2.5(b).
“Control” means, with respect to any Person, direct or indirect ownership or
power to vote 25% or more of any class of voting securities of such Person,
control in any manner the election of a majority of the directors or trustees of
such Person, or the direct or indirect possession of the ability to exercise a
controlling influence over the management or policies of such Person.
“Disabling Procedures” has the meaning set forth in Section 7.2(b).
“Disclosing Party” has the meaning set forth in Section 7.2(a).
“Effective Date Form” means, in relation to any Service, if a service
substantially equivalent to such Service was provided to GWB or any of its
Subsidiaries in the twelve-month period prior to the date hereof by NAB or any
of its Subsidiaries, the same form in which such service was last provided prior
to the date hereof. For purposes of this definition, “form” includes the
configuration, version, patch levels and other implementation specific details
of any relevant software and systems.
“Effective Date Standard” means, in relation to any Service, if a service
substantially equivalent to such Service was provided to GWB or any of its
Subsidiaries in the twelve-month period prior to the date hereof by NAB or any
of its Subsidiaries, the overall standards of quality and availability at which
such service was then provided during those preceding twelve months (or the
portion thereof during which such service was provided).
“Effective Date Volume” means, in relation to any Service, if a service
substantially equivalent to such Service was provided to GWB or any of its
Subsidiaries in the twelve-month period prior to the date hereof by NAB or any
of its Subsidiaries, the average (subject to seasonal fluctuations) amount,
quantity or volume at which that service was then provided during those
preceding twelve months (or the portion thereof during which such service was
provided). Notwithstanding the foregoing, Effective Date Volume shall include
any increase in volume reasonably attributable to organic growth in the
applicable Service Recipient’s business (i.e., growth that is not the result of
the acquisition of a business or shares in a business) or any increase in volume
agreed by the Parties.



--------------------------------------------------------------------------------






“Event of Default” means, with respect to any Person, the occurrence of any of
the following:
(i)    Such Person commences any proceeding under any bankruptcy,
reorganization, dissolution or liquidation law or statute of any jurisdiction
whether now or hereafter in effect or such Person has had any such petition or
application filed or any such proceeding commenced against it after the date of
this Agreement in which an order for relief is entered or an adjudication or
appointment is made and which remains un-dismissed for a period of 60 days or
more;
(ii)    Any Governmental Authority appoints a trustee, conservator or receiver
for all or a substantial part of the property of such Person;
(iii)    Such Person makes an assignment for the benefit of creditors, or makes
an admission of inability to pay its debts generally as they become due; or
(iv)    Such Person breaches, in any material respect, any of its material
obligations, representations or warranties contained in this Agreement, which
shall include, with respect to GWB, the payment of any undisputed amounts owing
to NAB under this Agreement.
“Final Determination” means, with respect to a dispute as to indemnification for
a Loss under this Agreement, (i) a written agreement between the parties to such
dispute resolving such dispute, (ii) a final and non-appealable order or
judgment entered by a court of competent jurisdiction resolving such dispute or
(iii) a final non-appealable determination rendered by an arbitration or like
panel to which the parties submitted such dispute that resolves such dispute.
“Governmental Authority” means any national, federal, state, municipal, local,
territorial, domestic, foreign or other government or any department,
commission, board, bureau, agency, regulatory authority or instrumentality
thereof, or any court, judicial, administrative or arbitral body, public or
private tribunal or self-regulatory organization.
“GWB” has the meaning set forth in the Preamble.
“Indemnified Person” has the meaning set forth in Section 5.3(a).
“Indemnifying Person” has the meaning set forth in Section 5.3(a).
“Intellectual Property” means, in any and all jurisdictions throughout the
world, any (i) patent rights, including all patents, pending patent applications
(including all provisional applications, substitutions, continuations,
continuations-in-part, divisions, renewals, and all patents granted thereon),
and foreign counterparts of any of the foregoing; (ii) copyrights, mask works,
and all registrations thereof and applications therefor; (iii) Trademarks; (iv)
domain names and uniform resource locators associated with the Internet,
including registrations thereof; and (v) rights with respect to information and
materials not



--------------------------------------------------------------------------------






generally known to the public and from which independent economic value is
derived from such information and materials not being generally known to the
public, including trade secrets and other confidential and proprietary
information, including rights to limit the use or disclosure thereof by any
Person.
“IPO” has the meaning set forth in the Recitals.
“Loss” means any damages, losses, charges, liabilities, claims, demands,
actions, suits, proceedings, payments, judgments, settlements, assessments,
deficiencies, interest, penalties, and costs and expenses (including removal
costs, remediation costs, closure costs, fines, penalties, reasonable attorneys’
fees and reasonable out of pocket disbursements).
“NAB” has the meaning set forth in the Preamble.
“Non-Contracting Party” has the meaning set forth in Section 2.5(b).
“Notice Period” has the meaning set forth in Section 5.3(b)(i).
“Party” means either GWB or NAB.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporate organization, association,
corporation, institution, public benefit corporation, Governmental Authority or
any other entity.
“Personnel” means, with respect to any Service Provider, the employees and
agents of such Service Provider who are assigned to perform any Service provided
by such Service Provider pursuant to this Agreement.
“Replacement Service” has the meaning set forth in Section 2.2.
“Representatives” means, with respect to any Person, any officer, director,
employee, advisor, agent or representative of such Person, or anyone acting on
behalf of them or such Person.
“Service Coordinator” has the meaning set forth in Section 2.4.
“Service IP” has the meaning set forth in Section 6.2(a).
“Service Provider” means, with respect to any Service, NAB or any of its
Subsidiaries responsible for providing such Service.
“Service Recipient” means, with respect to any Service, GWB or any of its
Subsidiaries receiving such Service.



--------------------------------------------------------------------------------






“Service Records” means, with respect to any Service, all records, data, files
and other information received or generated for the benefit of the applicable
Service Recipient in connection with the provision of such Service.
“Service Term” means, with respect to any Service, the period beginning on the
effective date of this Agreement and continuing for the duration set forth on
Exhibit A, as amended from time to time, and any extension to such duration in
accordance with Article IV.
“Services” means the services and other support set forth on Exhibit A, as
amended from time to time, provided by one or more Service Providers, in each
case (i) in accordance with the terms and conditions set forth in this Agreement
and (ii) other than any Service which is terminated pursuant to this Agreement.
“Stockholder Agreement” means the Stockholder Agreement, dated the date hereof,
between NAB and GWB.
“Subsidiary” means, with respect to any Person, any other Person which Controls
such Person; provided that none of GWB and its Subsidiaries shall be considered
Subsidiaries of NAB or any of NAB’s Subsidiaries for purposes of this Agreement.
“Systems” has the meaning set forth in Section 7.2(a).
“Tax” means any and all U.S. federal, state, and local taxes, non U.S. taxes,
and other levies, fees, imposts, duties, tariffs and other charges in the nature
of tax, together with any interest, penalties or additions imposed in connection
therewith or with respect thereto, imposed by any Governmental Authority or
political subdivision thereof, including taxes imposed on, or measured by,
income, franchise, profits or gross receipts, and also alternative minimum,
add-on minimum, ad valorem, value added, sales, use, service, real or personal
property, capital stock, license, registration, documentary, environmental,
disability, payroll, withholding, employment, social security, workers’
compensation, unemployment compensation, utility, severance, production, excise,
stamp, occupation, premium, windfall profits, transfer and gains taxes and
customs duties.
“Technology” means tangible embodiments, whether in electronic, written or other
media, of technology, including inventions, ideas, designs, documentation (such
as bill of materials, build instructions, test reports and invention disclosure
forms), schematics, layouts, reports, algorithms, routines, software (including
source code and object code), data, databases, lab notebooks, equipment,
processes, prototypes and devices.
“Third-Party Claim” means any claim relating to a Loss by any Person who is not,
and is not a Subsidiary of, a Party.
“Third-Party IP” has the meaning set forth in Section 6.2(b).
“Third-Party Provider” has the meaning set forth in Section 2.5(a).



--------------------------------------------------------------------------------






“Trademarks” means trademarks, service marks, logos and design marks, trade
dress, trade names, and brand names, together with all goodwill associated with
any of the foregoing, and all registrations thereof and applications therefor.
Section 1.2    Interpretation.
(a)    Unless the context otherwise requires:
(i)    References contained in this Agreement to the Preamble, Recitals and to
specific Articles, Sections, Subsections or Exhibits shall refer, respectively,
to the Preamble, Recitals, Articles, Sections, Subsections or Exhibits of this
Agreement;
(ii)    References to any agreement or other document are to such agreement or
document as amended, modified, supplemented or replaced from time to time;
(iii)    References to any statute or statutory provision include all rules and
regulations promulgated pursuant to such statute or statutory provision, in each
case as such statute, statutory provision, rules or regulations may be amended,
modified, supplemented or replaced from time to time;
(iv)    References to any Governmental Authority include any successor to such
Governmental Authority;
(v)    Terms defined in the singular have a comparable meaning when used in the
plural, and vice versa;
(vi)    The words “hereof,” “herein,” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement;
(vii)    The terms “Dollars” and “$” mean U.S. Dollars; and
(viii)    Wherever the word “include,” “includes,” or “including” is used in
this Agreement, it shall be deemed to be followed by the words “without
limitation.”
(b)    In the event of any inconsistency between this Agreement and any Exhibit
hereto, the terms of such Exhibit shall prevail.
(c)    The headings contained in this Agreement are for reference purposes only
and do not limit or otherwise affect any of the provisions of this Agreement.
(d)    The Parties have participated jointly in the negotiation and drafting of
this Agreement. In the event of an ambiguity or a question of intent or
interpretation, this Agreement shall be construed as if drafted jointly by the
Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.



--------------------------------------------------------------------------------






(e)    In this Agreement, any provision which applies “until” a specified date
shall apply on such specified date, and shall cease to apply on the date
immediately following such specified date.
Article II    
SERVICES AND PROCEDURES
Section 2.1    Provision of Services.
(f)    Upon the terms and subject to the conditions contained in this Agreement,
NAB shall provide, or shall cause one or more of its Subsidiaries to provide,
the Services to each applicable Service Recipient. Each Party shall, and shall
cause its Subsidiaries to, use their respective commercially reasonable efforts
to cooperate with the other Party and such other Party’s Subsidiaries in all
matters necessary to the provision of Services under this Agreement. Except as
otherwise set forth in Exhibit A, any decision as to which entity will be a
Service Provider will be made by NAB (in its sole discretion), and any decision
as to which entity will be a Service Recipient will be made by GWB (in its sole
discretion).
Section 2.2    Replacement Services. If NAB and its Subsidiaries are (i) unable
to provide any Service for any reason outside NAB’s control or (ii) excused from
providing any Service by reason of Section 2.3(b), NAB shall use its, or shall
cause its Subsidiaries to use their respective, commercially reasonable efforts
to provide to the applicable Service Recipient substantially equivalent services
and support in accordance with the terms of this Agreement (such service and
support, a “Replacement Service”). Any Replacement Service provided pursuant to
this Section 2.2 shall be considered a Service for all purposes of this
Agreement, and the Parties shall amend Exhibit A as appropriate to include the
terms of any such Replacement Service.
Section 2.3    Standard of Performance; Scope of Service.
(a)    Except as explicitly set forth in Exhibit A, each Service Provider shall
provide each applicable Service (i) in good faith, in a professional, timely and
workmanlike manner, and with reasonable care, and (ii) where applicable,
substantially in the Effective Date Form, at the Effective Date Standard and up
to no more than the Effective Date Volume.
(b)    Notwithstanding anything to the contrary contained in this Agreement, NAB
shall not be obligated to provide, or cause any Service Provider to provide, any
Service to the extent the provision of such Service would violate (i) any
agreement or license with a third party to which NAB or any of its Subsidiaries
is subject as of the date of this Agreement or (ii) any Applicable Law. NAB
shall use its commercially reasonable efforts to make or obtain any approvals,
agreements, permits, consents, waivers and licenses from any third parties that
are necessary to permit any affiliated Service Provider to provide the
applicable Services under this Agreement; provided that such Party shall not be
obligated to incur any cost or expense in connection with obtaining any such
approvals, agreements, permits, consents, waivers and licenses.



--------------------------------------------------------------------------------






Section 2.4    Service Coordinator. In order to monitor, coordinate and
facilitate implementation of the terms and conditions of this Agreement, each
Party shall nominate a representative to act as the contact person for the
provision of the Services (each such representative, a “Service Coordinator”).
The Service Coordinators will meet as reasonably necessary to carry out the
terms and conditions of this Agreement, but no less than once per quarter during
the term of this Agreement, to discuss any matters relating to this Agreement
and to monitor the progress of GWB’s migration planning pursuant to Section 2.9.
Each Party shall have the right at any time, and from time to time, to replace
its Service Coordinator by advising the other Party in writing of such
replacement. The Parties agree that the Service Coordinators will be the initial
point of contact for each Party responsible for monitoring and coordinating the
provision and receipt of Services under this Agreement. Each Party may treat an
act of the Service Coordinator nominated by the other Party as an act of and
authorized by the other Party without inquiring behind such act or ascertaining
whether such Service Coordinator had authority to take such act.
Section 2.5    Third-Party Providers.
(a)    Each Service Provider may use one or more third-party service providers
(each, a “Third-Party Provider”) to provide the applicable Services under this
Agreement with respect to and to the extent (A) such Services were outsourced or
subcontracted prior to the effective date of this Agreement or (B) such
Services, or substantially similar services, are outsourced or subcontracted by
NAB and its Subsidiaries after the effective date of this Agreement in
connection with the operation of one or more of their respective business lines
or divisions. Notwithstanding anything in this Agreement to the contrary, (i)
each Service Provider shall cause any Third-Party Providers performing Services
on such Service Provider’s behalf to adhere to the terms and conditions of this
Agreement in performing such Services; (ii) each Service Provider shall be
responsible for any breach of the terms of this Agreement by any Third-Party
Provider performing Services on such Service Provider’s behalf; and (iii) NAB
shall be GWB’s sole point of contact regarding the Services provided by any
Third-Party Provider, including with respect to payment.
(b)    If, during the term of this Agreement, any agreement between any Service
Provider (the “Contracting Party”) and a Third-Party Provider pursuant to which
Services are provided to a Service Recipient under this Agreement is terminated
or not renewed, GWB (the Non-Contracting Party”) shall use its, and shall cause
its Subsidiaries to use their, commercially reasonable efforts to secure an
agreement with such Third-Party Provider or with another third-party service
provider for the provision of such Service independent of this Agreement;
provided that if the Non-Contracting Party determines in good faith that it
would have an adverse impact on the quality or continuous availability of such
Service or other Services if the Non-Contracting Party were to secure such an
agreement at the time of the termination or non-renewal, the Parties shall
reasonably cooperate to identify an alternative solution. In any of the
scenarios described in the immediately preceding sentence, the Contracting Party
will utilize commercially reasonable efforts to (i) minimize any service
disruption in connection with obtaining such services, (ii) assist the
Non-Contracting Party in obtaining a quality of service reasonably requested by
the Non-Contracting Party and (iii) minimize the cost to the Non-Contracting
Party of obtaining such services, provided, that the Contracting Party shall not
be obligated to incur



--------------------------------------------------------------------------------






any cost or expense in connection with any of clauses (i), (ii) or (iii). If the
Non-Contracting Party enters into an agreement with a Third-Party Provider for
the provision of any Service as a result of this Section 2.5(b), the provision
of such Service under this Agreement shall be immediately terminated upon the
commencement of the provision of the relevant services under such agreement with
a third-party service provider. The Contracting Party shall provide the
Non-Contracting Party with notice (1) no less than 90 days prior to the
scheduled termination date of any agreement with a Third Party Provider pursuant
to which Services are provided to a Service Recipient under this Agreement and
(2) immediately after any material breach of any such agreement. Any notice
delivered pursuant to Section 2.5(b)(2) shall, to the extent practicable,
include a detailed description of the breach, the implications of such breach on
the provision of any Services, and the Contracting Party’s planned course of
action in response to such breach.
(c)    Each Service Provider shall continue to manage its relationships with any
Third Party Provider with the same standard of care as if the Third Party
Provider were supporting such Service Provider’s own businesses.
Section 2.6    Service Provider’s Employees.
(a)    Each Service Provider shall be responsible for selecting and supervising
in good faith the Personnel who will perform any particular Service and
performing all administrative support with respect to such Personnel, including
maintaining and adjusting the compensation structure and the workload balancing
of such Personnel. Each Service Provider shall be responsible for ensuring that
the Personnel it selects to perform Services hereunder have all requisite
licenses and qualifications required to render such Services.
(b)    No provision of this Agreement is intended or shall be deemed to have the
effect of placing the management or policies of any Service Recipient under the
control or direction of any Service Provider, or vice versa, including the
management of any Personnel of any Service Provider.
Section 2.7    Availability of Information and Records; Audit.
(a)    Subject to Article VII, GWB shall, or shall cause its Subsidiaries to,
(i) make available, subject to Applicable Law and on a timely basis, to each
Service Provider all information reasonably requested by such Service Provider
to enable such Service Provider to provide any of the applicable Services and
(ii) provide such Service Provider with reasonable access to the applicable
Service Recipient’s premises and systems to the extent necessary for purposes of
providing the applicable Services.
(b)    During the term of this Agreement with respect to any particular Service,
in the event that a Service Provider is required to maintain Service Records
under Applicable Law, it shall maintain such Service Records in compliance with
Applicable Law in respect of the Service provided. NAB shall, or shall cause its
Subsidiaries to, make available, subject to Applicable Law and within 30 days of
receipt of any Service Recipient’s request or such shorter period as may be
required by Applicable Law, access to all available Service Records relating to
the provisions of any Services to a Service Recipient.



--------------------------------------------------------------------------------






(c)    Upon reasonable advance notice, GWB shall have the right, at its sole
cost and expense, to review and audit NAB’s compliance with this Agreement and
the systems and procedures employed by any Service Provider in providing the
Services. GWB shall not be entitled to conduct more than one audit during any
twelve consecutive month period, except for audits in response to requests by a
Governmental Authority or, to the extent relevant to any internal investigation,
internal or external audit, GWB’s General Counsel or any committee of the board
of directors of GWB. Any audit conducted pursuant to this Section 2.7(c) shall
be conducted during normal business hours, shall employ reasonable procedures
and methods as necessary and appropriate in the circumstances and shall not
unreasonably interfere with relevant Service Provider’s normal business
operations. NAB shall use its commercially reasonable efforts, and cause each
Service Provider to use commercially reasonable efforts, to facilitate any audit
conducted by GWB pursuant to this Section 2.7(c); provided that nothing shall
require NAB or its Subsidiaries to provide any information or records to the
extent (i) such provision would be prohibited by contract or Applicable Law or
(ii) such information or records are legally privileged. In coordination with
GWB, each applicable Service Provider shall use its commercially reasonable
efforts to remedy in a commercially reasonable timeframe any material
deficiencies determined by any audit conducted pursuant to this Section 2.7(c).
Each Party shall bear its own costs with respect to any audits conducted
pursuant to this Section 2.7(c).
Section 2.8    Limited Warranty. Except as otherwise expressly set forth in this
Agreement, (a) NAB specifically disclaims all warranties of any kind, express or
implied, arising out of or related to this Agreement, including any implied
warranties of merchantability and fitness for a particular purpose, with respect
to the Services, (b) NAB makes no representations or warranties as to the
quality, suitability or adequacy of the Services provided by NAB and its
Subsidiaries for any purpose or use, and (c) no information or description
concerning the Services, whether written or oral, shall in any way alter the
Services to be provided under this Agreement, including the scope, level of
service or other attributes with respect to any Service.
Section 2.9    Transition Support.
(a)    Within 60 days following the effective date of this Agreement or any
later date agreed by the Parties, the Parties will work together in good faith
to mutually agree upon written migration plans for each of the Services
addressing (i) the steps the Parties shall take to operate independently of one
another or otherwise replace or migrate away from the Services, (ii) any
inter-dependence between the steps in any of the migration plans,
(iii) timelines for conclusion of these steps and separation activities and (iv)
any additional reasonable assistance either Party requires from the other in
connection with completion of separation activities. The Parties agree to
reasonably cooperate in good faith to revise the written migration plans as
necessary based on changes in circumstances during the term of this Agreement.
(b)    Each Service Provider shall (i) reasonably cooperate in good faith to
facilitate each applicable Service Recipient operating independently of or
otherwise replacing or migrating away from each Service and (ii) utilize
commercially reasonable efforts to minimize (1) any disruption in connection
with the receipt of Services, (2) any quality degradation in connection with the
Services and (3) any cost to the applicable Service Recipient’s independent
operation



--------------------------------------------------------------------------------






or replacement or migration away from each Service; provided that each
applicable Service Provider shall not be obligated to incur any out-of-pocket
cost or expense in connection with any of the actions taken pursuant to this
Section 2.9(b).
(c)    Promptly after the termination of any Service in accordance with this
Agreement, the applicable Service Provider shall, subject to Applicable Law and
at the applicable Service Recipient’s expense, use its commercially reasonable
efforts to transfer all requested and relevant data concerning such Service (if
any) to the applicable Service Recipient, or such Service Recipient’s third
party designee, and to cooperate in the conversion of any and all such data from
Service Provider’s systems to those of the Service Recipient, or such Service
Recipient’s third party designee. In addition, if reasonably requested by the
applicable Service Recipient, the applicable Service Provider shall deliver to
such Service Recipient as promptly as practicable (but in no event more than 45
days after such request) all available Service Records related to such Service;
provided, however, that the applicable Service Provider shall have the right to
retain an archival copy of such records to the extent required by Applicable Law
or for the purpose of responding to regulatory requests or intraparty claims.
Section 2.10    Exclusivity. This Agreement is not exclusive. GWB shall be
entitled to purchase the same or similar Services from any third party or may
elect to internally provide any of the Services.
Article III    
FEES AND PAYMENTS
Section 3.1    Fees for Services.
(a)    As consideration for each of the Services, GWB shall pay to NAB the
corresponding amount specified for such Service in Exhibit A. The Parties shall
negotiate in good faith to establish the consideration to be paid in connection
with any Replacement Service, which consideration shall at a minimum reimburse
the applicable Service Provider for all costs incurred by the Service Provider
in connection with the provision of such Replacement Service.
(b)    GWB agrees to pay all costs charged pursuant to this Agreement for
Services delivered during the term of this Agreement. Within 10 days after the
end of each month, NAB will provide GWB with an invoice for the fees and
expenses payable for such month and identifying the fees and expenses of each
Service Provider with respect to such month. Within 5 Business Days after
receipt of each invoice, GWB will pay to NAB all invoiced amounts with respect
to the immediately preceding month; provided that GWB shall not be required to
pay any invoiced amount that GWB contests in good faith by giving written notice
to NAB of such dispute on or prior to the applicable payment due date. As soon
as reasonably practicable after receipt of any request from GWB, the applicable
Service Provider shall provide GWB with data and documentation supporting the
calculation of any invoiced amounts contested by GWB for the purpose of
verifying the accuracy of such calculation and such further documentation and
information relating to the calculation of such invoiced amounts as GWB may
reasonably request. The Parties shall attempt to resolve any disputes relating
to an invoiced amount in accordance



--------------------------------------------------------------------------------






with the procedures set forth in Article VIII. In the event such dispute is
resolved, GWB shall pay any required amount to NAB within 5 Business Days after
the date such resolution occurs.
(c)    For the avoidance of doubt, NAB may include recoverable costs and
expenses, including fees for Services provided pursuant to this Agreement,
incurred in any prior month in an invoice relating to any future month (without
double-counting).
(d)    All payments made pursuant to this Section 3.1 shall be made in U.S.
dollars by wire transfer to an account designated by NAB in advance in writing
from time to time. Amounts payable under this Section 3.1 shall accrue interest
at a rate of 1% over the prime interest rate published in The Wall Street
Journal on the due date beginning on the fifth day after such amount is due for
payment until the date of actual payment.
Section 3.2    Capital Expenditures. Other than where contemplated by this
Agreement, neither NAB nor any Service Provider shall be required to incur any
capital expenditure with respect to the provision of any Service. In the event
the Parties agree to any capital expenditures with respect to the provision of
any Services, NAB shall include any such capital expenditures in the invoice for
Services prepared pursuant to Section 3.1 for the month in which such capital
expenditures are incurred.
Section 3.3    No Set-Off; Netting. Neither Party nor any of their respective
Subsidiaries shall have any right of set-off or any other similar rights with
respect to any amounts owed pursuant to this Agreement or any other amounts
claimed to be owed and arising out of any other agreements between the Parties
or any of their respective Subsidiaries.
Section 3.4    Taxes.
(d)    Notwithstanding anything in this Agreement to the contrary, the Parties’
respective responsibilities for Taxes arising under or in connection with this
Agreement shall be as set forth in this Section 3.4.
(e)    Each Party shall be responsible for:
(i)    any personal property Taxes on property it uses, regardless of whether
such property is owned or leased;
(ii)    franchise and privilege Taxes on its business;
(iii)    Taxes based on its net income or gross receipts; and
(iv)    Taxes based on the employment or wages of its employees, including FICA,
Medicare, unemployment, worker’s compensation and other similar Taxes.
(f)    Each Service Provider shall be responsible for any sales, use, excise,
value-added, services, consumption and other Taxes payable by such Service
Provider on the goods or services used or consumed by such Service Provider in
providing the Services.



--------------------------------------------------------------------------------






(g)    Each Service Recipient shall be responsible for any sales, use, excise,
value-added, services, consumption and other Taxes that are assessed on the
provision of the any particular Service to such Service Recipient.
(h)    Each Service Recipient will make all payments to the Service Provider
under this Agreement without deduction or withholding for Taxes except to the
extent that any such deduction or withholding is required by Applicable Law in
effect at the time of payment. Any tax required to be withheld on amounts
payable under this Agreement will promptly be paid by the Service Recipient to
the appropriate Governmental Authority, and the Service Recipient will furnish
the Service Provider with proof of payment of such Tax. If a Service Recipient
is required under Applicable Law to withhold any Tax from any payment made
pursuant to this Agreement, the amount of the payment will be increased such
that the Service Provider receives the full amount due hereunder as if there was
no withholding Tax. The Parties will cooperate with respect to all documentation
required by any Governmental Authority or reasonably requested by the Service
Recipient to secure a reduction in the rate of applicable withholding Taxes.
Article IV    
TERM AND TERMINATION
Section 4.1    Term. Each Service will be provided for the duration of the
Service Term with respect to such Service and will lapse automatically
thereafter, or at the time such Service is terminated prior to the expiration of
the Service Term in accordance with Section 4.2. This Agreement shall terminate
upon completion of performance by both Parties relative to all Services or
earlier pursuant to the provisions of Section 4.2.
Section 4.2    Termination.
(a)    This Agreement may be terminated prior to the end of the term set forth
in Section 4.1:
(i)    By either Party upon 30 days’ prior written notice following an Event of
Default by the other Party (unless such Event of Default results from the breach
by such Party in any material respect of any of their respective material
obligations, representations or warranties contained in this Agreement), which
written notice shall describe in detail the Event of Default, unless such Event
of Default is cured during such 30-day period from the date notice is given;
(ii)    By either Party if required by Applicable Law;
(iii)    By NAB upon 30 days’ prior written notice in the event that, after the
date of this Agreement, a third party acquires Control of GWB; provided that (1)
the IPO shall not be considered an acquisition of Control and (2) NAB must
exercise its right to terminate pursuant to this Section 4.2(a)(iii) within 30
days following such acquisition of Control of GWB by a third party; or
(iv)    Upon the mutual agreement of the Parties.



--------------------------------------------------------------------------------






(b)    Subject to Section 4.2(c), any particular Service provided pursuant to
this Agreement may be terminated prior to the end of the term set forth in
Section 4.1:
(i)    By GWB upon 60 days’ prior written notice (provided that GWB shall be
responsible for paying any and all fees and expenses incurred by any Service
Provider as a result of such termination, provided, further that the applicable
Service Provider shall use commercially reasonable efforts to minimize any and
all such fees and expenses);
(ii)    By either Party upon 30 days’ prior written notice following an Event of
Default by the other Party (unless such Event of Default results from the breach
by such Party in any material respect of any of their respective material
obligations, representations or warranties contained in this Agreement), which
written notice shall describe in detail the Event of Default, unless such Event
of Default is cured during such 30-day period from the date notice is given;
(iii)    By either Party if required by Applicable Law; or
(iv)    Upon the mutual written agreement of the Parties.
(c)    Notwithstanding anything in Section 4.2(b) to the contrary, if GWB elects
to terminate any particular Service pursuant to Section 4.2(b)(i) or Section
4.2(b)(ii), and NAB reasonably determines and provides GWB with written notice
prior to the termination of such Service that such termination will adversely
affect the ability of any Service Provider to provide any other Service or
portion of any other Service in any material respect, such Service shall not be
terminated and shall continue for the term set forth in Section 4.1. The Parties
agree to each use their commercially reasonable efforts to minimize the impact
of the termination of any Service on the remainder of this Agreement.
Section 4.3    Extension of Service Term. Except as otherwise indicated in
Exhibit A, upon written notice from GWB to NAB at least 30 days prior to the
expiry of the Service Term for any Service, the Service Term shall be extended
for up to three one-month periods; provided that GWB may only exercise such
extension pursuant to this Section 4.3 to the extent GWB and the applicable
Service Recipient has made all commercially reasonable efforts to, but is unable
to, operate independently of or otherwise replace such Service.
Section 4.4    Effect of Termination.
(c)    Subject to Section 4.4(b), in the event of the termination of this
Agreement as provided in this Article IV, this Agreement shall forthwith become
void and have no further effect, except that (i) this Section 4.4 and Article
VII, Article VIII and Article IX shall survive the termination of this
Agreement, and (ii) Article V shall survive the termination of this Agreement
for a period of one year. Upon the termination of this Agreement, NAB shall have
no further obligation to provide, or cause to be provided, any of the Services,
and GWB shall promptly pay all costs, expenses and fees in respect of Services
provided prior to the termination of this Agreement (which costs shall be
pro-rated where necessary). The termination of this



--------------------------------------------------------------------------------






Agreement will not terminate, affect or impair any rights, obligations, or
liabilities of any Party that have accrued prior to such termination or which
under the terms of this Agreement continue after termination.
(d)    Upon the termination or expiration of any Service pursuant to this
Agreement, NAB shall have no further obligation to provide, or cause to be
provided, such Service, and GWB shall promptly pay all costs, expenses and fees
in respect of such Service prior to the termination of this Agreement (which
costs shall be pro-rated where necessary).
Article V    
INDEMNIFICATION
Section 5.1    Indemnification by NAB. Subject to Section 8.5, NAB hereby agrees
to indemnify, defend and hold harmless GWB, its Subsidiaries, and their
respective directors, officers, shareholders, partners, members, attorneys,
accountants, agents, representatives and employees and their heirs, successors
and permitted assigns, each in their capacity as such, from, against and in
respect of any and all Losses imposed on, sustained by, incurred or suffered by,
or asserted against, any such Person, whether in respect of third-party claims,
claims between NAB and GWB, or otherwise, arising out of or as a result of (a)
NAB’s or its Subsidiaries’ breach of this Agreement or (b) any specific actions
taken by GWB or any Service Recipient at the express written direction of NAB or
its Subsidiaries given after the effective date of this Agreement; provided,
however, that NAB shall not have any liability of any kind for any Service
rendered by it (or by any Service Provider) under this Agreement except to the
extent that such Losses arise out of NAB’s or any of its Subsidiaries’ own gross
negligence or willful misconduct. NAB shall not be liable hereunder for any
specific act or omission to act by NAB (or by any Service Provider) if such
specific action is taken at GWB’s or any of its Subsidiaries’ express written
direction given after the effective date of this Agreement.
Section 5.2    Indemnification by GWB. Subject to Section 8.5, GWB hereby agrees
to indemnify, defend and hold harmless NAB, its Subsidiaries, and their
respective directors, officers, shareholders, partners, members, attorneys,
accountants, agents, representatives and employees and their heirs, successors
and permitted assigns, each in their capacity as such, from, against and in
respect of any and all Losses imposed on, sustained by, incurred or suffered by,
or asserted against, any such Person, whether in respect of third-party claims,
claims between NAB and GWB, or otherwise, arising out of or as a result of (a)
GWB’s or its Subsidiaries’ breach of this Agreement or (b) any specific actions
taken by NAB or any Service Provider at the express written direction of GWB or
its Subsidiaries given after the effective date of this Agreement. GWB shall not
be liable hereunder for any specific act or omission to act by GWB (or by any
Service Recipient) if such specific action is taken at NAB’s or any of its
Subsidiaries’ express written direction given after the effective date of this
Agreement.
Section 5.3    Claims for Indemnification.
(e)    Notice of Claim. Any Person who is claiming indemnification pursuant to
the provisions of Section 5.1 or Section 5.2 (the “Indemnified Person”) shall
deliver a written notification to the Person to provide indemnification under
this Agreement (the “Indemnifying



--------------------------------------------------------------------------------






Person”) of each such claim for indemnification no later than 10 Business Days
after such claim becomes known to the Indemnified Person, specifying the facts
known to such Indemnified Person constituting the basis for, and the amount (if
known) of (including the basis of calculation of such amount), the claim
asserted (a “Claim Notice”). Such written notice shall be accompanied by a copy
of all papers served, if any, and any memoranda, recordings or other records of
the Indemnified Person relating to the claim. Failure of the Indemnified Person
to give such notice or to give such notice in such form shall not relieve the
Indemnifying Person from its obligations under this Agreement except to the
extent that the Indemnifying Person is actually and materially prejudiced by
such failure.
(f)    Defense and Settlement of Third-Party Claims.
(i)    The Indemnifying Person shall have 30 days (or such lesser number of days
set forth in the Claim Notice as may be required by court proceedings in the
event of a litigated matter) after receipt of the Claim Notice (the “Notice
Period”) to notify the Indemnified Person that it desires to assume the defense
of the Indemnified Person against the Third-Party Claim specified in such Claim
Notice. In the event that the Indemnifying Person notifies the Indemnified
Person within the Notice Period that it desires to defend the Indemnified Person
against any Third-Party Claim, the Indemnifying Person shall have the right to
defend the Indemnified Person by appropriate proceedings and shall have the sole
power to direct and control such defense at its expense. Once the Indemnifying
Person has duly assumed the defense of such Third-Party Claim, the Indemnified
Person shall have the right, but not the obligation, to participate in any such
defense and to employ separate counsel of its choosing. The Indemnified Person
shall participate in any such defense at its expense (which expense shall not
constitute a Loss) unless the Indemnifying Person and the Indemnified Person are
both named parties to the proceedings and the Indemnified Person shall have
reasonably concluded, based on the written advice of counsel, that
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing material interests between them. The Indemnifying
Person shall not, without the prior written consent of the Indemnified Person,
settle, compromise or offer to settle or compromise any Third-Party Claim;
provided, however, that no such prior written consent of the Indemnified Person
shall be required to any proposed settlement that involves only the payment of
money by the Indemnifying Person, includes as an unconditional term thereof the
granting by the person asserting such claim or bringing such action of an
unconditional release from liability to all Indemnified Parties with respect to
such claim; such proposed settlement is not dispositive with respect to other
claims that may be made by any Indemnified Person; no injunctive or equitable is
entered against any Indemnified Person; that the proposed settlement contains no
requirement for a press release or other public statement that would likely have
a negative impact on any Indemnified Person; and the proposed settlement does
not include any admission of culpability.



--------------------------------------------------------------------------------






(i)    If the Indemnifying Person elects not to defend the Indemnified Person
against such Third-Party Claim, whether by not giving the Indemnified Person
timely notice of its desire to so defend or otherwise, the Indemnified Person
shall have the right but not the obligation to assume its own defense; it being
understood that the Indemnified Person’s right to indemnification for a
Third-Party Claim shall not be adversely affected by assuming the defense of
such Third-Party Claim. The Indemnified Person shall not settle a Third-Party
Claim without the consent of the Indemnifying Person and, if applicable, its
respective insurer.
(ii)    Each Party shall cooperate, and shall cause its respective
Representatives and Subsidiaries to corporate, with the other in order to ensure
the proper and adequate defense of any such Third-Party Claim, including by
providing access to relevant business records, other documents and employees.
Each Party shall use reasonable best efforts to avoid production of confidential
information (consistent with Applicable Law), and to cause all communications
among employees, counsel and other Persons representing any party to such
Third-Party Claim to be made so as to preserve any applicable attorney-client or
work-product privilege.
(g)    Response to Claims Not Involving Third-Party Claims. In the event any
Indemnifying Person receives a Claim Notice from an Indemnified Person pursuant
to Section 5.3(a) that does not involve a Third-Party Claim, the Indemnifying
Person shall notify the Indemnified Person within 30 Business Days following its
receipt of such notice whether the Indemnifying Person disputes its liability to
the Indemnified Person under this Article V.
Section 5.4    Indemnification Limitations.
(d)    Subject to the other provisions of this Article V, each Indemnified
Person shall act in good faith, and will make the same decisions in the use of
personnel and the incurring of expenses as it would make if it were engaged and
acting entirely at its own cost and for its own account regarding the conduct of
any proceedings or the taking of any action for which indemnification may be
sought.
(e)    Each Indemnified Person shall use its commercially reasonable efforts to
mitigate any Loss that is subject to indemnification pursuant to the provisions
of Section 5.1 or Section 5.2. In the event an Indemnified Person fails to so
mitigate a Loss, the Indemnifying Person shall have no liability for any portion
of such Loss that reasonably could have been avoided had the Indemnified Person
made such efforts.
(f)    Upon making any indemnification payment in respect of a Third-Party
Claim, the Indemnifying Person will, to the extent of such payment, be
subrogated to all rights of the Indemnified Person against the relevant third
party in respect of the Loss to which the payment relates; provided, however,
that until the Indemnified Person recovers full payment for such Loss, any and
all claims of the Indemnifying Person against any such third party on account of
said payment are hereby made expressly subordinated and subjected in right of
payment to the Indemnified Person’s rights against such third party. Without
limiting the generality of any other



--------------------------------------------------------------------------------






provision of this Agreement, each such Indemnified Person and Indemnifying
Person will duly execute upon request all instruments reasonably necessary to
evidence and perfect the above-described subrogation and subordination rights.
Section 5.5    Payments. The Indemnifying Person shall pay all amounts payable
pursuant to this Article V, by wire transfer of immediately available funds,
promptly following receipt from an Indemnified Person of a bill, together with
all accompanying reasonably detailed back-up documentation, for a Loss that is
the subject of indemnification under this Agreement, unless the Indemnifying
Person in good faith disputes the Loss, in which event it shall so notify the
Indemnified Person. In any event, the Indemnifying Person shall pay to the
Indemnified Person, by wire transfer of immediately available funds, the amount
of any Loss for which the Indemnifying Person is liable under this Agreement no
later than three Business Days following any Final Determination of any dispute
with respect to such Loss finding the Indemnifying Person’s liability therefor.
All payments made pursuant to this Article V shall be made in U.S. dollars.
Article VI    
INTELLECTUAL PROPERTY
Section 6.1    Ownership of Intellectual Property. Ownership of any Intellectual
Property developed or generated after the date hereof by or on behalf of any
Party in connection with any Service shall vest in the Service Provider of such
Service, other than Intellectual Property constituting derivative works of any
Service Recipient’s pre-existing or independently developed Intellectual
Property or of third party Intellectual Property licensed to any Service
Recipient. GWB, on behalf of each applicable Service Recipient, agrees to
assign, and hereby assigns, all right, title and interest in any such
Intellectual Property developed or generated after the date hereof by or on
behalf of GWB and its Subsidiaries in connection with any Service to the
applicable Service Provider.
Section 6.2    Licensing of Intellectual Property.
(h)    To the extent that, in connection with its provision of any Service, any
Service Provider provides any Service Recipient with access to any Technology
the receipt of which would, in the absence of a license from Service Provider,
infringe or misappropriate any Intellectual Property (excluding Trademarks)
owned and licensable by Service Provider (collectively, “Service IP”), then
Service Provider hereby grants to the applicable Service Recipient, during the
term of this Agreement, a non-exclusive, revocable, personal, non-transferable,
royalty-free, fully paid-up license, without the right to sublicense, under such
Service IP, solely to the extent necessary for the applicable Service Recipient
to receive such Services in accordance with this Agreement.
(i)    To the extent that, in connection with its provision of any Service, any
Service Provider provides any Service Recipient with access to any Technology
the Intellectual Property rights in which are not owned by such Service Provider
but which are licensed by a third party to such Service Provider with a right of
such Service Provider to grant a sublicense as set forth herein (“Third-Party
IP”), such Service Provider hereby grants to such Service Recipient, during the
term of this Agreement, a non-exclusive, revocable, personal, non-transferable,
royalty-free, fully paid-up sublicense, without the right to further sublicense,
under such Third-Party IP, to



--------------------------------------------------------------------------------






internally use such Technology, solely to the extent such grant would not breach
or otherwise violate any agreement between such Service Provider with any third
party and solely to the extent necessary for such Service Recipient to receive
Services in accordance with this Agreement; provided that such Service
Recipient’s access to, use of and rights for such Third-Party IP shall be
subject in all regards to any restrictions, limitations or other terms or
conditions imposed by the licensor of such Third-Party IP, which terms and
conditions will be provided to the applicable Service Recipient by the
applicable Service Provider to the extent permitted by such terms and
conditions.
(j)    Upon the termination or expiration of any Service pursuant to this
Agreement, the license or sublicense, as applicable, to the relevant
Intellectual Property granted hereunder in connection with such Service will
automatically terminate (except to the extent such license or sublicense also
applies to one or more Services that has not terminated or expired); provided,
however, that all licenses and sublicenses granted hereunder shall terminate
immediately upon the expiration or earlier termination of this Agreement for any
reason.
Section 6.3    Ownership of Data. Any and all data, documents and other records
originally provided by any Service Recipient to any Service Provider in
connection with the provision of the Services shall be and remain the exclusive
property of such Service Recipient. The Service Recipient may at any time
request that the Service Provider (a) deliver such data, documents and records
in the format provided by the Service Recipient, together with information codes
and tools necessary to reasonably process such data and records; and (b) delete
and otherwise destroy such Service Recipient data, documents and other records
permanently, except to the extent the Service Provider is required by Applicable
Law to retain a copy for its records or to the extent any such data, documents
and other records are included in internal board, board committee or senior
executive meeting papers.
Article VII    
CONFIDENTIALITY; SYSTEMS SECURITY
Section 7.1    Confidentiality. All non-public information provided by either
Party or any of their respective Subsidiaries to the other Party or any of the
other Party’s Subsidiaries shall be kept confidential in accordance with the
terms of Section 6.6 of the Stockholder Agreement. Notwithstanding anything in
Section 6.6 of the Stockholder Agreement to the contrary, each Service Provider
shall have the right to disclose non-public information to any Third-Party
Provider to the extent reasonably necessary for such Service Provider to provide
the Services in the manner required by this Agreement; provided that such
disclosure shall be made under confidentiality terms and conditions that are no
less favorable to GWB and its Subsidiaries than the provisions of Section 6.6 of
the Stockholder Agreement.
Section 7.2    Systems Security.
(g)    If either Party or any of its respective Subsidiaries (such Party
together with its Subsidiaries, the “Accessing Party”) is given access to the
computer system(s), facilities, networks (including voice or data networks) or
software (collectively, “Systems”) used by the other Party or any of the other
Party’s Subsidiaries (such other Party and its Subsidiaries, the



--------------------------------------------------------------------------------






“Disclosing Party”) in connection with the provision of the Services, the
Accessing Party shall comply with the Disclosing Party’s security regulations,
which shall be provided by the Disclosing Party prior to access to the Systems.
The Accessing Party will not tamper with, compromise or circumvent any security
or audit measures employed by the Disclosing Party. The Accessing Party shall
(i) ensure that only those users who are specifically authorized to gain access
to the other’s Systems gain such access and (ii) prevent unauthorized
destruction, alteration or loss of information contained therein. If at any time
the Disclosing Party determines that any personnel of the Accessing Party has
sought to circumvent or has circumvented the Disclosing Party’s security
regulations or other security or audit measures or that an unauthorized person
has accessed or may access the Disclosing Party’s Systems or a person has
engaged in activities that may lead to the unauthorized access, destruction or
alteration or loss of data, information or software, the Disclosing Party may
immediately terminate any such person’s access to the Systems and, if such
person’s access is terminated, shall immediately notify the Accessing Party. In
addition, a material failure to comply with the Disclosing Party’s security
regulations shall be a breach of this Agreement, and the Parties shall work
together to rectify any such failure to comply with the Disclosing Party’s
security regulations. If any breach of the Disclosing Party’s security
regulations is not rectified within ten days following its occurrence, the
Disclosing Party shall be entitled to immediately terminate the Services to
which the breach relates or, if it relates to all the Services that the
Disclosing Party receives or provides, as applicable, the non-breaching Party
shall be entitled to immediately terminate the Agreement in its entirety.
(h)    The Accessing Party represents and warrants to the Disclosing Party that
all software code, any related deliverables and any data or information input
into any Systems in connection with the Services does not and will not contain
any program, routine, device, code, instructions (including any code or
instructions provided by third parties) or other undisclosed feature, including
a time bomb, virus, software lock, drop-dead device, malicious logic, worm,
Trojan horse, spyware, bug, error, defect or trap door, that is capable of (or
has the effect of allowing any untrusted party to be capable of) accessing,
modifying, deleting, damaging, disabling, deactivating, interfering with or
otherwise harming the Services or any of the Disclosing Party’s Systems, data or
other electronically stored information (collectively, “Disabling Procedures”).
Such representation and warranty applies regardless of whether such Disabling
Procedures are authorized by the Disclosing Party to be included in the Services
or related deliverables. Notwithstanding any other limitations in this
Agreement, each Accessing Party agrees to notify the applicable Disclosing Party
immediately upon discovery of any Disabling Procedures that are or reasonably
suspected to be included in the Services or related deliverables, and if
Disabling Procedures are discovered or reasonably suspected to be present
therein, the Accessing Party shall immediately take all actions reasonably
necessary, at its own expense, to identify and eradicate (or equip the other
party to identify and eradicate) such Disabling Procedures and carry out any
recovery necessary to remedy any impact of such Disabling Procedures.
Article VIII    
SETTLEMENT; DISPUTE RESOLUTION



--------------------------------------------------------------------------------






Section 8.1    Resolution Procedure. Prior to the initiation of legal
proceedings, other than the proceedings referred to in Section 8.4, each Party
agrees to use its commercially reasonable efforts to resolve disputes under this
Agreement by a negotiated resolution between the Parties or as provided for in
this Article VIII.
Section 8.2    Exchange Of Written Statements. In the event of a dispute under
this Agreement, either Party may give a notice to the other of a dispute. Not
later than 30 days after such notice (or such later date as agreed by the
Parties), unless the dispute has been resolved in the interim, NAB and GWB shall
each submit to the other a written statement setting forth their respective
description of the dispute and of the positions of the Parties on such dispute
and their respective recommended resolution and the reasons why such recommended
resolution is fair and equitable in light of the terms and spirit of this
Agreement. Such statements represent part of a good-faith effort to resolve a
dispute and as such, no statements prepared by any Party pursuant to this
Article VIII may be introduced as evidence or used as an admission against
interest in any arbitral or judicial resolution of such dispute.
Section 8.3    Good-Faith Negotiations. After the simultaneous exchange of such
written statements, NAB and GWB shall promptly commence good-faith negotiations
to resolve such dispute but without any obligation to resolve it. The
negotiating meetings may be conducted by teleconference or in person, as the
Parties deem appropriate. If the Parties, acting reasonably and in good faith,
are unable to resolve the dispute within 30 days following the commencement of
negotiations, then either Party may commence legal proceedings in any court of
competent jurisdiction.
Section 8.4    Injunctive Relief. The Parties recognize and acknowledge that in
the event of a potential, anticipatory or actual breach of this Agreement, it
may be necessary or appropriate for the non-breaching Party to seek injunctive
relief, if and to the extent legally available, in order to avoid harm or
further harm to the non-breaching Party. If a Party desires injunctive relief,
it may pursue the same in any court of competent jurisdiction; provided,
however, that, if granted, such injunctive relief shall apply only to prevent a
breach or further breaches and shall remain in effect only so long as the court
deems necessary or appropriate to permit resolution of the underlying disputes
in accordance with this Article VIII. Neither the seeking of injunctive relief
nor the granting thereof is intended or shall result in the application of a
substantive or procedural law other than the applicable governing law pursuant
to this Agreement.
Section 8.5    Limitations on Damages.
(a)    Neither Party shall be liable or responsible for (i) any Losses that are
not direct, actual damages or (ii) any consequential, punitive, special or
speculative damages or lost profits, in each case, with respect to any claim
made under or in respect of this Agreement (including claims made pursuant to
Article V) or otherwise relating to, arising from or regarding the provision (or
failure to provide) or receipt of any Services.
(b)    In no event shall the aggregate liability of either Party under this
Agreement (including, for the avoidance of doubt, liability for any Losses
pursuant to Article V) exceed an amount equal to the aggregate payments made for
Services under this Agreement during the term



--------------------------------------------------------------------------------






of this Agreement, except for any Losses as a result of any breach of Applicable
Law, Article VI or Article VII of this Agreement, which shall be uncapped.
(c)    Neither NAB nor any of its Subsidiaries shall be liable (including as a
result of claims made pursuant to Article V) for (i) the accuracy or
completeness of any data provided by GWB or any of its Subsidiaries in
connection with the provision of the Services or (ii) the use of any
deliverables supplied by NAB and its Subsidiaries to GWB and its Subsidiaries as
a result of the Services provided pursuant to this Agreement.
Article IX    
MISCELLANEOUS
Section 9.1    Notices. All notices, requests, demands and other communications
required hereunder shall be in writing and shall be deemed to have been duly
given or made if delivered personally, sent by facsimile transmission or telex
confirmed in writing within two Business Days, confirmed electronic mail, or
sent by prepaid overnight, trackable courier service, as follows:
If to NAB, to:
National Australia Bank Limited
Pier 3 Level 4
800 Bourke Street
Docklands, Victoria, Australia 3008
Attention: HO Corporate Advisory Legal
Facsimile: +61 1300 728 820
Email: notices@nab.com.au
If to GWB, to:
Great Western Bancorp, Inc.
100 North Phillips Avenue
Sioux Falls, South Dakota 57104
Attention: General Counsel
Facsimile: (605) 333-7882
Email: donald.straka@greatwesternbank.com
Any Party may change the address or fax number to which such communications are
to be sent to it by giving written notice of change of address to the other
Parties in the manner provided above for giving notice.
Section 9.2    Binding Effect; Assignment; No Third-Party Beneficiaries. This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and assigns. Except as expressly provided in this
Agreement, this Agreement and all rights hereunder may not be assigned by any
Party except by prior written consent of the other Parties, and any purported
assignment without such consent shall be null and void. The Parties intend that
this



--------------------------------------------------------------------------------






Agreement shall not benefit or create any right or cause of action in or on
behalf of any Person other than the Parties and their respective Subsidiaries;
that the provisions of Article V shall inure to the benefit of each of the
Indemnified Persons.
Section 9.3    Severability. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part. In the event
that any one or more of the provisions contained herein, or the application
thereof in any circumstances, is held invalid, illegal or unenforceable in any
respect for any reason, the Parties shall in good faith use commercially
reasonable efforts to find and effect an alternative means to achieve the same
or substantially the same result as that contemplated by such provision.
Section 9.4    Entire Agreement; Amendment. All Exhibits shall be deemed to be
incorporated into and made part of this Agreement. This Agreement, together with
the Stockholder Agreement, contain the entire agreement and understanding
between the Parties with respect to the subject matter hereof (and supersede any
prior agreements, arrangements or understandings between the Parties with
respect to the subject matter hereof) and there are no agreements,
representations, or warranties with respect to the subject matter hereof which
are not set forth in this Agreement. This Agreement may not be amended or
revised except by a writing signed by the Parties.
Section 9.5    Waiver. Any waiver, permit, consent or approval of any kind or
character of any breach or default under this Agreement, or any waiver of any
provision or condition of this Agreement shall be effective only to the extent
specifically set forth in writing. Notwithstanding any provision set forth in
this Agreement, no Party shall be required to take any action or refrain from
taking any action that would cause it to violate any Applicable Law, statute,
legal restriction, regulation, rule or order of any Governmental Authority.
Section 9.6    Governing Law; Consent to Jurisdiction. The execution,
interpretation, and performance of this Agreement shall be governed by the laws
of the State of New York without giving effect to any conflict of laws provision
or rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the law of any other jurisdiction other than the State
of New York. EACH PARTY HERETO, TO THE EXTENT IT MAY LAWFULLY DO SO, HEREBY
EXCLUSIVELY SUBMITS TO THE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK
LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AS WELL AS TO THE
JURISDICTION OF ALL COURTS FROM WHICH AN APPEAL MAY BE TAKEN OR OTHER REVIEW
SOUGHT FROM THE AFORESAID COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION, APPEAL OR
OTHER PROCEEDING UNDER OR WITH RESPECT TO THIS AGREEMENT OR ANY OF THE
AGREEMENTS, INSTRUMENTS OR DOCUMENTS CONTEMPLATED HEREBY, AND EXPRESSLY WAIVES
ANY AND ALL OBJECTIONS IT MAY HAVE AS TO VENUE IN ANY OF SUCH COURTS.
Section 9.7    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY SUIT, ACTION, APPEAL, PROCEEDING OR COUNTERCLAIM



--------------------------------------------------------------------------------






BROUGHT BY ANY OF THEM AGAINST THE OTHER ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS AGREEMENT, OR ANY OTHER AGREEMENTS EXECUTED IN CONNECTION HEREWITH, OR
THE ADMINISTRATION THEREOF OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR
THEREIN, AND NO PARTY TO THIS AGREEMENT SHALL SEEK A JURY TRIAL IN ANY SUCH
LAWSUIT, PROCEEDING, COUNTERCLAIM, OR ANY OTHER LITIGATION PROCEDURE BASED UPON,
OR ARISING OUT OF, THIS AGREEMENT OR ANY RELATED INSTRUMENTS OR THE RELATIONSHIP
BETWEEN THE PARTIES. NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION, IN WHICH
A JURY TRIAL HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS SECTION HAVE BEEN FULLY
DISCUSSED BY THE PARTIES HERETO, AND THESE PROVISIONS SHALL BE SUBJECT TO NO
EXCEPTIONS. NO PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED TO ANY OTHER
PARTY THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES.
Section 9.8    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
Party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
counterparts, individually or taken together, shall bear the signatures of all
of the Parties reflected hereon as the signatories. The execution and delivery
of this Agreement may be effected by facsimile or any other electronic means
such as “.pdf” or “.tiff” files.
Section 9.9    Relationship of the Parties. The Parties agree that in performing
their responsibilities pursuant to this Agreement, they are in the position of
independent contractors, and this Agreement shall not create any partnership,
joint venture or other similar arrangement between the Parties or any of their
respective Subsidiaries.
Section 9.10    Force Majeure. No Party shall be liable for any failure or
performance to the extent attributable to acts, events or causes (including war,
riot, rebellion, civil disturbances, flood, storm, fire and earthquake or other
acts of God or conditions or events of nature, or any act of any Governmental
Entity) beyond its control to prevent in whole or in part performance by such
Party under this Agreement.
Section 9.11    Further Assurances. The Parties hereby agree to do such further
acts and things, and to execute and deliver such additional conveyances,
assignments, agreements and instruments, as either may at any time reasonably
request in order to better assure and confirm unto each Party their respective
rights, powers and remedies conferred hereunder.
Section 9.12    Subsidiary Action. Wherever a Party has an obligation under this
Agreement to “cause” a Subsidiary of such Party or any such Subsidiary’s
officers, directors, management or employees to take, or refrain from taking,
any action, or such action that may be necessary to accomplish the purposes of
this Agreement, such obligation of such Party shall be deemed to include an
undertaking on the part of such Party to cause such Subsidiary to take such
necessary action. Wherever this Agreement provides that a Subsidiary of a Party
has an obligation to act or refrain from taking any action, such party shall be
deemed to have an obligation under this



--------------------------------------------------------------------------------






Agreement to cause such Subsidiary, or any such Subsidiary’s officers,
directors, management or employees, to take, or refrain from taking, any action,
or such action as may be necessary to accomplish the purposes of this Agreement.
To the extent necessary or appropriate to give meaning or effect to the
provisions of this Agreement or to accomplish the purposes of this Agreement,
NAB and GWB, as the case may be, shall be deemed to have an obligation under
this Agreement to cause any Subsidiary thereof to take, or refrain from taking,
any action, and to cause such Subsidiary’s officers, directors, management or
employees, to take, or refrain from taking, any action otherwise contemplated
herein. Any failure by an Subsidiary of NAB or GWB to act or refrain from taking
any action contemplated by this Agreement shall be deemed to be a breach of this
Agreement by NAB or GWB, respectively.
Section 9.13    Conditions Precedent. The provisions of this Agreement will only
take effect upon the consummation of the IPO and only if the IPO is consummated
by October 30, 2014 (or such later date as may be agreed to in writing by the
Parties).
[Signature Page Follows]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the day and year first above written.
NATIONAL AUSTRALIA BANK LIMITED
By:
/s/ Simon Moore
 
 
Name:
Simon Moore
 
Title:
Executive General Manager,
 
 
Group Development

GREAT WESTERN BANCORP, INC.
By:
/s/ Donald J. Straka
 
 
Name:
Donald J. Straka
 
Title:
General Counsel and Secretary

                    









[Signature Page to Transitional Services Agreement]



--------------------------------------------------------------------------------

Exhibit A – Services

Capitalized terms used in this Exhibit A and not otherwise defined have the
respective meanings ascribed thereto in the Transition Services Agreement (the
“Agreement”) to which this Exhibit A is attached and of which the Exhibit A
forms a part. For purposes of this Exhibit A, “Less Than Majority Holder Date”
and “Non-Control Date” have the respective meaning ascribed in the Stockholder
Agreement.
Each of the services listed in this Exhibit A will be required by GWB and its
Subsidiaries following the expiration of the applicable Service Term and will be
included in the migration plans developed pursuant to Section 2.9 of the
Agreement:
•
Asset Liability Management Modeling.

•
Risk Systems and Support – Solely with respect to services relating to provision
of access to the credit rating system (“CRS”) environment maintained by NAB and
related subject matter expertise supporting the CRS environment.

•
Other Systems Access – Solely with respect to services related to Hyperion
Planning.

•
Tax Support – Solely with respect to those items of tax support which do not
relate to reporting GWB tax related information to NAB for NAB’s internal tax
strategy and monitoring.

•
Interest Rate Swaps.

•
Insurance Arrangements.


A-1 of A-1



--------------------------------------------------------------------------------

Exhibit A – Services



I.
Asset Liability Management Modeling

GWB relies on the usage of the NAB asset-liability management modelling
framework for interest rate risk in the banking book (“IRRBB”) and liquidity
risk measurement (“LIFT”) reporting.


Service
Duration
Cost/
Month
Provide access to modelling frameworks associated with
the Kamakura Risk Management (“KRM”) model (which includes databases called
Aquadata and other tables) necessary to run (1) liquidity risk calculations
(known as the LIFT process) for NAB’s name crisis and going concern calculations
and (2) the interest rate risk calculations for NAB’s economic value sensitivity
(“EVS”), net interest income simulations (“NIIS”), value at risk (“VaR”) and
earnings at risk (“EaR”) calculations.
Non-Control Date
$2,764
 
 
 
Support
 
 
•    National Australia Bank Limited New York Branch (a branch of National
Australia Bank Limited) (“NAB NY”) to run KRM software for GWB and produce
required reports from the KRM output.
•    NAB KRM production team will process in KRM all files received from GWB via
the file transfer protocol (“FTP”) process for submission to NAB.
•    NAB ESSO team to provide support as requested by GWB concerning KRM related
services (including providing software support for GWB treasuring reporting (as
needed), configuring the IRRBB model assumptions and executing any model
enhancements required by NAB, and executing all functions related to the LIFT
model).
Non-Control Date
N/A
 
 
 
Systems
 
 
Access will be provided through access to NAB App Central. Data files will be
uploaded by GWB using FTP or, for data files associated with the LIFT process,
Spring CM.
Non-Control Date
N/A
 
 
 

Service Contacts

A-2 of A-2



--------------------------------------------------------------------------------

Exhibit A – Services



Service Provider:
Service Recipient:
Attn: William Gerosa, NAB NY
   Phone: 212-916-9650
   Mobile: NA
   E-mail: wgerosa@nabny.com


   James Tolentino, NAB Melbourne
   Phone: 61 (0) 3 8641 3284
   Mobile: 61 (0) 477 375 812
   E-mail: james.tolentino@nab.com.au
Attn: Matt Jensen
   Phone: 605-336-5666
   Mobile: 605-251-2619
   E-mail: matt.jensen@greatwesternbank.com


 
 

II.
GWAN and App Central Support

GWB relies on being able to access certain NAB applications via the GWAN data
circuit for certain reporting and business related activities.


Service
Duration
Cost/
Month
The following services are to be provided by NAB NY:
•    Connectivity either remotely or from GWB network to GWAN.
•    Setup and changes to user access entitlements for NAB related systems and
applications.
•    Support for Hyperion Financial Management application (connectivity
issues), uploading file, setup, etc.
•    Hosting Great Western Bank’s intranet site.
•    Support for any new user to setup in Secured Access Registry Depository
(SARD), system access.
•    Software support for laptop, NAB cell phone and troubleshooting of any
devices.
•    General workstation support.
•    User admin maintenance and clean-up of old/unused accounts.
Non-Control Date
$8,808
 
 
 

Service Contacts
Service Provider:
Service Recipient:
Attn: Eli Korman
   Phone: 212-916-9587
   Mobile: 917-682-1868
   E-mail: eli.korman@nabny.com


Attn: Mike Strenge
   Phone: 605-553-9474
   Mobile: 605-941-8306
   E-mail: mike.strenge@greatwesternbank.com




A-3 of A-3



--------------------------------------------------------------------------------

Exhibit A – Services



III.
Risk Systems and Support

GWB relies on the CRS system and resource support in order to produce credit
risk ratings on commercial and agricultural loans. GWB also reports information
on its and its Subsidiaries risk weighted assets to NAB in connection with NAB’s
internal risk management processes.


Service
Duration
Cost/
Month
Provide access to the CRS environment and subject matter expertise from the NAB
Risk Modeling & Management group to support the CRS environment at GWB,
including support in model development, model validation, systems support,
project management and general consultation.
Non-Control Date
$2,902
 
 
 
Provide access to applications required for GWB to report its and its
Subsidiaries risk weighted assets positions and related information to NAB
consistent with past practice.
 
 
 
 
 

Service Contacts
Service Provider:
Service Recipient:
Attn: Graeme Reilly
   Phone: 61 3 8641 3014
   Mobile: 61 (0) 467 741 831
   E-mail: Graeme.Reilly@nab.com.au
Attn: Dean DeVos
   Phone: 605-373-3148
   Mobile: 605-553-2220
   E-mail: dean.devos@greatwesternbank.com
 
 


A-4 of A-4



--------------------------------------------------------------------------------

Exhibit A – Services



IV.
Other Systems Access

GWB relies on the App Central in order to log into the NAB system to utilize HFM
and Smartview systems which are used to provide NAB with GWB’s financial results
and analysis on a monthly basis as well as provide annual budget and forecasting
information and I-Certify which is used to submit quarterly and annual
certifications to NAB for various financial and operational activities. GWB uses
Hyperion Planning annually for budgeting/forecasting purposes.


Service
Duration
Cost/
Month
Provide GWB with access to the following:
 
 
•    NAB App Central –to be used in order to utilize tools necessary to report
GWB financial data and certifications.
Non-Control Date
N/A
•    Hyperion Financial Management – to be used to upload monthly financial data
through journal uploads via templates provided by NAB, access past financial
data related to GWB and access other templates/tools for use in reporting
information to NAB.
Non-Control Date
N/A
•    Smartview – to be used in connection with Hyperion Financial Management for
reporting GWB financial information to NAB.
Non-Control Date
N/A
•    Hyperian Planning – to be used to provide GWB budget and forecast
information to NAB.
Non-Control Date
N/A
•    I-Certify – to be used to prepare quarterly and annual financial and
operational certifications by GWB in connection with information reported to
NAB, such as information on capital, MSA/RWAs, FDCs and ROMs.
One-year anniversary of the Less Than Majority Holder Date
N/A
•    Corporate Responsibility – Provide access to applications required for GWB
to report its and its Subsidiaries information as requested by NAB in response
to NAB’s corporate responsibility initiatives.
One-year anniversary of the Less Than Majority Holder Date
N/A

Service Contacts
Service Provider:
Service Recipient:
Attn: Jon Buesnet
   Phone: (+61) 03 8641 1185
   Mobile: (+61) 0455 060 658
   E-mail: john.buesnet@nab.com.au
Attn: Kristin Hoff
   Phone: 605-373-3191
   Mobile: 210-722-9295
   E-mail: Kristin.hoff@greatwesternbank.com


 
 


A-5 of A-5



--------------------------------------------------------------------------------

Exhibit A – Services



V.
Tax Support

Prior to the date of the Agreement NAB provided GWB oversight related to various
tax considerations pertaining to GWB entities and tax structures to ensure
adherence to tax laws that may affect GWB or NAB related entities.


Service
Duration
Cost/
Month
Perform half year and year-end (or more frequently if needed) GWB tax accounting
and financial reporting; review of tax matters affecting FIN48 related
documentation; tax returns; and other one-time initiatives where tax treatment
oversight and recommendations would be required.
One-year anniversary of the Less Than Majority Holder Date
$10,819
 
 
 

Service Contacts
Service Provider:
Service Recipient:
Attn: Lana Lyubomirskaya
   Phone: 212-916-9610
   Mobile: 212-731-9532
   E-mail: Svetlana.Lyubomirskaya@nabny.com


Attn: Michelle Gustin
   Phone: 605-336-5626
   Mobile: 605-929-8382
   E-mail: michelle.gustin@greatwesternbank.com
 
 


A-6 of A-6



--------------------------------------------------------------------------------

Exhibit A – Services



VI.
Ops Risk Event Capture System (“ORECS”)

GWB utilizes NAB’s ORECS system for communicating the operational risk loss
events experienced by GWB to NAB, to comply with NAB operational risk framework.


Service
Duration
Cost/
Month
Provide access to Excel-based spreadsheets and templates for reviewing and
reporting operational risk events. Provide access to ORECS within NAB App
Central.
One-year anniversary of the Less Than Majority Holder Date
NA


 
 
 

Service Contacts
Service Provider:
Service Recipient:
Attn: Monique Somerville
   E-mail: Monique.Somerville@nab.com.au


Attn: Jenn Warren
   Phone: 605-978-5800
   Mobile: 605-496-2090
   E-mail: jennifer.warren@greatwesternbank.com
 
 


A-7 of A-7



--------------------------------------------------------------------------------

Exhibit A – Services



VII.
Interest Rate Swaps

GWB utilizes NAB as a counterparty for interest rate swap transactions for the
purposes of hedging the GWB loan portfolio.


Service
Duration
Cost/
Month
NAB London Branch will continue to act as a counterparty to GWB on interest rate
swap transactions GWB seeks to complete, provided that NAB’s decision to act as
counterparty to any particular interest rate swap transaction shall be made
consistent with NAB’s prior practice together with such modifications as NAB
shall make regarding participation in such transactions from time to time.
One-year anniversary of the Less Than Majority Holder Date
N/A
 
 
 
Provide the interest rate swap services identified in, and on the terms and
conditions set forth in, that certain Services Agreement between NAB and Great
Western Bank attached as Schedule 1 to this Exhibit A (the “Swap Services
Agreement”). To avoid doubt, this will include booking, confirmation,
maintenance and settlement of interest rate swap transactions on behalf of GWB;
preparation, execution, management and maintenance of such transactions; and
anything which the Parties agree constitutes transaction processing for the
purposes of this Agreement.
Maturity of all outstanding swaps between NAB, on one hand, and GWB and any of
its Subsidiaries, on the other hand
N/A
 
 
 

Service Contacts
Service Provider:
Service Recipient:
Attn: Anthony Deagan
   Phone: 212-916-9514
   Mobile: N/A
   E-mail: anthony.degan@nabny.com
Attn: Matt Jensen
   Phone: 605-336-5666
   Mobile: 605-251-2619
   E-mail: matt.jensen@greatwesternbank.com


Attn: Subodh Karnik
   Phone: 212-916-9631
   Mobile: N/A
   E-mail: subodh.karnik@nabny.com
 
 
 


A-8 of A-8



--------------------------------------------------------------------------------

Exhibit A – Services



VIII.
Insurance Arrangements

GWB utilizes NAB to maintain GWB’s current insurance arrangements.


Service
Duration
Cost
Provide insurance services for both the general lines and financial lines,
including negotiating all policy wordings and premiums, selection of insurers,
management of claims and provision of specialist support to GWB.


Financial Lines:


Directors and Officers Liability
Crime and Professional Indemnity
Employment Practices Liability
Fiduciary Liability


General Lines:


Property
Liability
One-year anniversary of the Less Than Majority Holder Date
Annual Premiums, Annual Insurance Brokers Fee, and an annual negotiated amount
based on claims notified and extra services provided (under 25 hours = no
charge; over 25 hours = $325 per hour or agreed market rates at the time of the
claim)
 
 
 

Service Contacts
Service Provider:
Service Recipient:
Attn: Ross Love
   Phone: +61 416 193 111
   E-mail: ross_love@national.com.au
Attn: Kristin Hoff
   Phone: 605-373-3191
   Mobile: 210-722-9295
   E-mail: kristin.hoff@greatwesternbank.com








A-9 of A-9



--------------------------------------------------------------------------------

Schedule 1 to Exhibit A

Services Agreement between National Australia Bank Limited and Great Western
Bank

